
	

114 S1608 IS: Consumer Drone Safety Act
U.S. Senate
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1608
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2015
			Mrs. Feinstein (for herself and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To protect the safety of the national airspace system from the hazardous operation of consumer
			 drones, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Consumer Drone Safety Act.
		2.Safety requirements for operation of consumer drones
 (a)RulemakingFor the purpose of allowing consumer drones to be operated without posing a danger to manned aircraft, the Administrator shall publish a final rule not later than 18 months after the date of the enactment of this Act containing safety requirements applicable to the operation of consumer drones.
 (b)ApplicabilityThe final rule required by subsection (a) shall apply to consumer drones that— (1)are flown for hobby or recreational use; and
 (2)are not operated in accordance with a community-based set of safety guidelines and within the programming of a nationwide community-based organization.
 (c)RequirementsThe final rule required by subsection (a) shall include— (1)a maximum altitude above ground level for flight of consumer drones;
 (2)circumstances or areas where flights are restricted because of the risk of unsafe interactions with manned aircraft, such as within an unsafe distance from an airport or in the flight path of a manned aircraft;
 (3)circumstances or areas where flights are restricted because of the risk to persons or property on the ground, such as within an unsafe distance from urban areas, residential areas, electrical infrastructure, transportation infrastructure, amusement parks, or public areas where spectators are present;
 (4)conditions that may require limitations on flight, such as weather or time of day; and (5)any other requirement that the Administrator determines is necessary to minimize the risk that a consumer drone will collide with a manned aircraft or otherwise endanger the safety of the national airspace system or persons and property on the ground.
				3.Safety requirements for manufacturers of consumer drones
 (a)RulemakingNot later than 18 months after the date of the enactment of this Act, the Administrator shall publish a final rule containing safety requirements applicable to consumer drones manufactured in, imported into, or sold in the United States.
 (b)RequirementsThe final rule required by subsection (a) shall include— (1)limitations on altitude for consumer drones, whether through software or other technological means;
 (2)a means of preventing unauthorized operation within an unsafe distance from an airport or in protected airspace;
 (3)a system that, through sensors and software or other similar means, enables avoidance of collisions;
 (4)a technological means to maintain safety in the event that a communications link between a consumer drone and its operator is lost or compromised, such as by ensuring that the drone autonomously lands safely in a particular location;
 (5)a requirement that a consumer drone be detectable and identifiable to pilots and air traffic controllers, including through the use of an identification number and a transponder or similar technology to convey the drone’s location and altitude;
 (6)a means to prevent tampering with or modification of any system, limitation, or other safety mechanism required by the Administrator under this section or any other provision of law, including a means to identify any tampering or modification that has been made;
 (7)educational materials to be provided to a consumer who purchases a consumer drone; and (8)such other requirements as the Administrator considers necessary to ensure the safety of the national airspace system.
				(c)Updating existing consumer drones
 (1)In generalThe final rule required by subsection (a) shall require modification, at the manufacturer’s expense, of any consumer drone that was commercially distributed before the publication of the rule so that, to the greatest extent practicable, such consumer drones meet the requirements prescribed under the rule.
 (2)Requirements for consumer drones that cannot be fully updatedIf any consumer drone cannot be modified as described in paragraph (1), the Administrator may authorize the operation of the consumer drone in accordance with subsection (d).
 (3)NotificationThe final rule required by subsection (a) shall include provisions to publicize and notify the owners of consumer drones of the modifications required by paragraph (1) and of the manufacturer’s responsibility to pay for the modifications.
 (d)Limited exemptions permittedIn the final rule required by subsection (a), the Administrator may exempt a type of consumer drone, by virtue of its size, weight, operational capabilities, technological capabilities, or other characteristic, from a requirement under subsection (b) only if—
 (1)complying with that requirement is technologically infeasible or cost-prohibitive for the type of consumer drone;
 (2)exempting the type of consumer drone from the requirement does not create a hazard to users of the national airspace system or the public or pose a threat to national security;
 (3)the Administrator establishes requirements for the safe operation of the consumer drone in the national airspace system; and
 (4)the Administrator makes a determination under section 4(b) with respect to such exemption. 4.Safety determination required to authorize operation of consumer drones (a)Codification of existing Federal Aviation Administration policyNo person may operate a consumer drone in the national airspace system without specific authority from the Federal Aviation Administration.
 (b)Safety determination required before issuance of specific authorityThe Administrator may not provide any form of specific authority for the operation of a consumer drone in the national airspace system without—
 (1)making a determination, following an evaluation of all foreseeable safety or operational risks, including risks arising from potential malfunctions, that providing such authority does not endanger the safety of the national airspace system or any individual; and
 (2)documenting that determination and the reasons for that determination in writing. (c)Rule of constructionNothing in this section shall be construed to terminate any specific authority provided by the Administrator.
			5.Clarifications of agency  authority
			(a)Clarification of enforcement authority
 (1)Civil penaltiesThe Administrator may impose a civil penalty under section 46301 of title 49, United States Code, for a violation of this Act or a regulation prescribed or order or specific authority issued under this Act in the same manner and to the same extent as the Administrator may impose a penalty under such section 46301 for a violation of chapter 447 of such title (other than a violation of sections 44719 through 44723 of such chapter).
 (2)Rule of construction with respect to existing authorityNothing in this subsection shall be construed to limit the authority of the Administrator to pursue an enforcement action for a violation of this Act, a regulation prescribed or order or authority issued under this Act, or any other applicable provision of law or regulation.
 (b)Sunset of prior specific authorityBeginning on the date that is 120 days after the date of the enactment of this Act, Federal Aviation Administration Advisory Circular 91–57, issued June 9, 1981, shall not be construed to authorize the operation of any consumer drone for recreational or hobby purposes that does not comply with the standards specified in paragraphs (1) through (5) of section 336(a) of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note).
 (c)Import enforcementThe Commissioner of U.S. Customs and Border Protection may use existing authority to enforce restrictions on the importation of consumer drones into the United States pursuant to the final rule required by section 3(a).
 (d)Rule of constructionNothing in this Act shall be construed to limit the authority of the Administrator to regulate the operation of consumer drones or to pursue enforcement action against persons operating consumer drones who endanger the safety of the national airspace system.
 6.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Federal Aviation Administration.
			(2)Automatic stabilization system
 (A)In generalThe term automatic stabilization system means any system that has the capability to maintain stable flight (such as maintaining hover altitude, heading, or altitude control) without an operator providing control input, such as a system that coordinates the operation of any combination of—
 (i)elements of the propulsion system of an aircraft, including any rotor or propeller; or (ii)the flight control surfaces of an aircraft, including any aileron, elevator, rudder, spoiler, flap, slat, or air brake.
 (B)InclusionAny rotorcraft utilizing 4 rotors and any aircraft that is capable of autonomous flight shall be considered to be using an automatic stabilization system.
 (3)CivilThe term civil, with respect to an unmanned aircraft system, means that the unmanned aircraft is not a public aircraft (as defined in section 40102 of title 49, United States Code).
			(4)Consumer drone
 (A)In generalThe term consumer drone means a civil unmanned aircraft or a civil unmanned aircraft system that— (i)is—
 (I)equipped with an automatic stabilization system; or (II)capable of providing a video signal allowing operation beyond the visual line of sight of the operator;
 (ii)is manufactured and intended for commercial distribution; and (iii)weighs 55 pounds or less or is certified as described in section 336(a)(3) of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note).
 (B)InclusionThe term consumer drone includes a kit of component parts that would be a consumer drone if the kit were assembled prior to commercial distribution.
 (5)Nationwide community-based organizationThe term nationwide community-based organization means a membership-based association that—
 (A)represents the aeromodeling community within the United States;
 (B)provides its members a comprehensive set of safety guidelines that underscore safe aeromodeling operations within the national airspace system and the protection and safety of the general public on the ground;
 (C)develops and maintains mutually supportive programming with educational institutions, government entities, and other aviation associations; and
 (D)acts as a liaison with government agencies and as an advocate for its members. (6)Protected airspaceThe term protected airspace includes the following types of airspace:
 (A)Special use airspace under part 73 of title 14, Code of Federal Regulations (or any corresponding similar regulation or ruling), including prohibited airspace under subpart C of such part.
 (B)Any other airspace the Administrator considers appropriate. (7)Specific authorityThe term specific authority means a certificate of authorization, special airworthiness certificate, authorization issued under section 333 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note), rule, regulation, policy statement, advisory circular, or any other form of permit or authorization issued by the Federal Aviation Administration for operation of a consumer drone in the national airspace system, including—
 (A)Federal Aviation Administrator Advisory Circular 91–57 (relating to model aircraft operating standards) and subsequent versions thereof;
 (B)the notice of policy on unmanned aircraft operations in the national airspace system of the Federal Aviation Administration (Docket No. FAA–2006–25714); or
 (C)the notice of interpretation of the special rule for model aircraft of the Federal Aviation Administration (Docket No. FAA–2014–0396).
 (8)Unmanned aircraft; unmanned aircraft systemThe terms unmanned aircraft and unmanned aircraft system have the meanings given those terms in section 331 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note).
 7.Conforming amendmentSection 336(a)(2) of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note) is amended by inserting (as defined in section 6 of the Consumer Drone Safety Act) after nationwide community-based organization.
		
